 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDBorman, Inc. and Michael Domke and Jerry Bliss.Cases 7-CA-22182 and 7-CA-2179514 December 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 6 June 1984 Administrative Law JudgeThomas A. Ricci issued the attached decision. TheCharging Parties filed exceptions and a supportingbrief, the General Counsel filed cross-exceptionsand a supporting brief, and the Respondent filedanswering briefs.The National Labor Relations Board has delegat-ed its authority' in this , proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm- the judge's rulings,' findings,2and conclusions3 and to adopt the recommendedOrder.The Charging Parties and the General Counselexcept to the administrative law judge's credibilityresolutions based on certain factual misstatementsmade by the judge and the judge's failure to dis-cuss certain relevant testimony. We have reviewedthe decision in light of the record evidence and theGeneral Counsel's and Charging Parties' conten-tions and make the following factUal corrections.1. The judge found that 5- days prior to the arbi-tration of employee John Montiero's grievance,Charging Party Michael Domke had a conversa-tion with Supervisor Willie White regardingDomke's participation in the arbitration. However,the record reveals that Domke's conversation withWhite actually took place approximately 4-1/2months prior to the arbitration. Additionally, the'judge stated that Domke was given a written repri-mand on 3 January 1983 for violating a companyrule. Although the Respondent prepared a writtenreprimand for Domke, the discipline was never ac-1 Both the General Counsel and the Charging Parties contend that thejudge's interpretation of the evidence and his credibility findings showedbias and prejudice against them Upon careful examination of the adminis-trative law judge's decision and the entire record, we are satisfied thatthe contentions of the General Counsel and the Charging Parties in thisregard are without merit2 In agreeing with the judge that the Respondent lawfully and uni-formly enforced against Bliss its prohibition against unauthorized entryInto unassigned buildings, we do not rely on the mere existence of theposted notice prohibiting such activity but rather on the credited testimo-ny that the Respondent similarly disciplined other employees who violat-ed this rule3 The judge specifically noted that Teamsters Local 337, the employ-ees' bargaining representative, did not participate in this case, concludingthat if the Union believed the Respondent had engaged in unlawful con-duct, the Union "would have been present to correct the wrong" Wedraw no conclusions from the Union's absence and disavow the judge'sremarks in this regardtually issued to him. Further, the judge was incor-rect in stating that the General Counsel contendedthat this alleged 3 January reprimand was issued toDomke only to justify a reprimand previouslyissued to Domke.In' addition, the judge erroneously stated that theRespondent had a rule prohibiting employees andstewards from discussing union business duringwork time. The rule in fact allowed such discus-sions if permission was first obtained from the su-pervisor. Finally, the judge 'found that ChargingParty Jerry Bliss had knowledge of 'the "punchingout" rule based on the fact that he was a stewardat the time employee Nelson Orr was reprimandedfor violating the same rule. However, the recordreveals that Bliss was not a steward at the time thereprimand was issued to Orr.4 '•Notwithstanding the , 'aforementioned factualerrors, we find that they are insufficient to over-turn the judge's credibility resolutions. The Board'sestablished policy is not to overrule an administra-tive law judge's credibility resolutions unless theclear preponderance of all the relevant -evidenceconvinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We are satisfied here that thejudge's, cie'dibility resolutions are supported by therecord, and thus no basis exists for disturbingthem.52. The complaint alleges that the kespondent un:lawfully threatened Bliss -with discharge when itissued to him a written warning on 7 March' 1983.The judge failed to rule on this allegation. Therecord reveals that subsequent to the 21 February1983 discharge of Bliss, the Respondent on 4March 1983 decided to reinstate him without back-pay. On 7 March 1983 the Respondent sent a letterto Bliss explaining its reasons for reinstating himwithout backpay and notifying him ,that, with re-spect to the company's disciplinary procedure, anysubsequent violation would warrant a discharge.The Charging Parties and the General Counselcontend this letter constituted a "new" discipline.We disagree. Having concluded that the 21 Feb-ruary 1983 discharge was not unlawful, the Re-spondent was neither required to reinstate Bliss norto provide backpay for the period between the dis-charge and the reinstatement. We therefore con-clude that the reasons given for reinstatement with-4 Bliss did have knowledge of the rule, however, based on his testimo-ny admitting that a "punching out" rule existed5 The General Counsel and Charging Parties further assert in theirbriefs that the judge erred in "ignoring" certain testimony which conflict-ed with his findings As the Board stated in Walker's, 159 NLRB 1159,1161 (1966), "The failure of [an administrative law judge] to detail com-pletely all conflicts in the evidence does not mean that this conflict-ing evidence was not considered "273 NLRB No. 47 BORMAN, INC.313out backpay were not unlawful and the Respond-ent lawfully advised Bliss that any subsequent vio-lation of company policy' would lead to discharge.Therefore, we find no "new" discipline was issuedand, accordingly, we dismiss this allegation of thecomplaint.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.DECISIONTHOMAS A. Ricci, Administrative Law Judge. A hear-ing in this proceeding was held at Detroit, Michigan, onApril 4, 5, and 6, 1984, on complaint issued by the Gen-eral Counsel against Borman, Inc. (the Respondent orthe Company). The complaint issued on March 2, 1984,based on separate charges filed on February 24, 1983,and on June 1, 1983, by Jerry Bliss and Michael Domke,respectively (the Charging Parties). The issues presentedare whether the Respondent discriminatorily applied andenforced its work rules against the Chaiging Parties inorder to retaliate against them for exercising protectedconcerted activities, in violation of Section 8(a)(1) and(3) of the statute. Briefs were filed by the General Coun-sel and the Respondent.'On the entire record and from my observation of thewitnesses, I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThis Company, a State of Michigan corporation, is en-gaged in the retail sale and distribution of groceries,meats, produce, and related produ•ts, and has its princi-pal office and place of business in Detroit, Michigan.During the 12-month period ending December 31, 1982,and December 31, 1983, representative periods, its grossrevenues from all sources exceeded $500,000, and in thecourse of its business it purchased and caused to be trans-ported and delivered to its Michigan facilities fOods andother products valued in excess of $50,000 which weretransported and delivered to . its facilities from out-of-state sources. I find that the Respondent is an employerwithin the meaning of the Act.II. 'THE LABOR ORGANIZATION INVOLVEDI find- that Local 337, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (the Union) is a labor organization within themeaning of Section 2(5) of the Act.A postheartng motion by the General Counsel to strike the Respond-ent's brief or to reopen the record is denied- -III. THE ALLEGED UNFAIR LABOR PRACTICESA. Picture of the CaseThe background of this case tells a revealing story.Among the 600 to 700 employees working in this Com-pany's warehouse and food distribution center, about 400have long been represented by Local 337 of the Team-sters International Union. In 1979 and earlier, there de-veloped a movement among its members to combat thepolicies and practices of the officers and elected officialsof the Teamsters, to protest what was called undemo-cratic action by the Union as such The very vocal dissi-dents in this Company joined forces with like complain-ers, both members of Local 337 and of other locals ofthe International Union, working in other companies, in-cluding employees of campetitors of this Respondent inthe Detroit area, such as the A & P and the Krogerstores. In fact, there came into being an organizationcalled Teamsters for Democratic Union (TDU), formedfor the purpose of changing the practices of the Team-sters Union as a whole, to make it more democratic andmore sensitive to the needs and desires of its members".This internal dissension' within the Teamsters was 'widelypublicized, the TDU printing a periodical called "Rankand File Speaks," and distributed widely. There weremeetings and discussions everywhere. One of the activ-ists, a man named Jerry Bliss, involved in this very case,was even scheduled to testify before the ,United StatesSenate Labor Committee on labor racketeering Theother Charging Party, Michael Domke, , was equallyactive in distributing TDU literature throughout theplant.What brought about, the complaint in this proceedingwas something that happened in this Company's plant inMarch 1982. Its contract with Teamsters Local 337 wasdue to expire in October 1982. In March the Companyproposed to the Union extension of the contract for afurther fixed period of years, with all wages to remain asthey were in March 1982. Whether this meant withhold-ing of raises due on the unexpired contract, I do notknow. But clearly it meant no increase in wages through-out the period of the new contract to take effect in Octo-ber 1982. The witnesses for the General Counsel, all dis-sidents and members of TDU, referred to the proposal ofthe Company, eventually accepted by Local 337, as the"concessions." There was a great to-do among the em-ployees, whether to accept the Union's approval recom-mendation. In a first vote the employees refused to ratifythe agreement A second vote, in March, they agreed,and the contract was extended accordingly, as the Com-pany desired.There is-also repeated testimony by the employee wit-nesses that about the same time†starting late in 1981†the Company began a "speed up" system, aimed at get-ting more work from the employees. Although the Re-spondent's officers did say that due to economic necessi-ty†especially the pressure of competition in the area†ithad no choice but to get more efficient performancefrom its employees and keep its expenses down; theytook issue with the phrase "speed-up" In any event, thatdevelopment†the "speed up"†plus the so-called con-_ 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDcessions which precluded all raises for quite a period,served to generate an even greater friction between thedissident members and their duly elected union officials.The essential question presented here is whether theCompany, in enforcing its work rules against the twoprincipal activists in that TDU movement, was motivat-ed by a desire to squelch the dissident movementwhichwent counter to its economic position•or merely apply-ing work rules agreed to by the collective-bargainingagent, which certainly was the Employer's right.A number of disciplinary warnings were issued, twomen were discharged, and other steps taken in keepingwith the work rules. Grievances were filed, some weresettled at one step or another, and some went to arbitra-tion according to the Union's contract. The officers andbusiness agents of the Union participated in all thesegrievance steps, winning a number of them to the advan-tage of the employees. There is no charge that the Unionever failed in its duty fairly to represent all the employ-ees. What I, think is the main allegation of the GeneralCounsel now is that Jerry Bliss, the big TDU activist,was unlawfully discharged in February 1983. WhenBliss' grievance was discussed at the first step of thegrievance procedure, only 2 weeks after his dismissal, theUnion persuaded the Company to reinstate him, and hedid get his job back. The Company nevertheless refusedto pay ,him for the time off he had lost-9 days' pay.With the Union still pressing his grievande and preparingfor the next step in the grievance procedure, Bliss volun-tarily withdrew his .grievance, and dame to the NationalLabor Relations Board instead, with the hope of havinga better chance here of getting his 9 days' pay.A very significant aspect of this case must be kept inmind at this point. The Union, Local 337, did not partici-pate in this hearing. It entered no appearance and noneof its officers came to the hearing This means that in theopinion of the Union•i.e., its elected Officials, for theyare the ones who speak for the Union, and , not a dis-agreeing minority•there was nothing wrong in any ofthe warnings, criticisms, or even suspensions imposed bymanagement. Were the Union itself of the opinion thatthis employer violated the statute in its treatment of itsmembers, surely it would have been present to correctthat wrong. Whenever an employee chose to file a griev-ance, the regular union officials did their best to win itNot once, insofar as this record shows, has it failed torepresent all as was its duty. And if it did not go to arbi-tration over the' 9 days lost by its principal critic, it wasonly because he, Bliss, chose to withdraw his grievance.In sum,' what emerges from all this is a - dispute be-tween the Union and some of its members on the ques-tion of how the employees should be treated. by theiremployer. As will appear below, there were even in-stances where the employee felt he had a right to ar-range his own understanding with the -Company as towhat his "conditions of employment" should be, to use aclassic phrase. Indeed, as to what work rules should orshould not - apply, thee particular employees had theirown' idea, and never mind either the precise terms ofthe 'exclusive collective-bargaining agreement or the reg-ularly posted work rules entirely acceptable to the exclu-sive bargaining agent.B. The Facts of Record1. Jerry BlissThere is a marked question -of credibility runningthrough the entire record, the General Counsel's wit-nesses (all employees), giving the straight he to the Re-spondent's witnesses (all management representatives).As stated, the main witnesses for the prosecution wereBliss and Domke, both stewards most of the time duringtheir employment Again and again the question waswhether the employees were or were not permitted cer-tain liberties in the course of their employment, the em-ployees insisting they were always free to do this or that,to move from building to building throughout the verylarge work area without haying to clear with their super-visors,. to talk instead of _working during their workhours, to use the public telephone at will, etc. Against allthis, the supervisors testified there were rules governingwhat liberties could be taken during work hours, restric-tions upon leaving the work area without signing out onthe timecard, or going from building to building in thevast property without permission of supervisors. Anumber of oral warnings, written reprimands, and sus-pensions are listed in the complaint as having beencaused by the employer's desire to curtail the concertedmovement among some of the employees to push thecause_ of the TDU In some instances the employee in-volved denied having committed the offense for whichhe was criticized; at other times he defended on theground there was no such rule as the supervisor at themoment said he was enforcing. In most instances, thequestion was the latter.†Sometimes credibility resolutions turn on what iscalled the demeanor of the witnesses, evasive answers todirect questions, refusals to reply, arguments in responseto straight inquiries, etc. Sometimes the disagreement be-tween the Witnesses is put at rest by objective evidenceas to which there is no- question•documents, admissions,logical inferences that are inescapable. In this case, bothof these elements come into play. If ever there was acase in which the credibility resolution is put at restbeyond question by both the demeanor of the witnessesand objective evidence, this is it. I cannot credit the em-ployees against their supervisors where they are contra-dicted on this record.One of the 'incidents of which the witnesses spoke atlength will make the point very clear. In fact it involvesthe principal allegation in the complaint In consequenceof a general laxity in the enforcement of work rulesbefore the concessions demanded and won from theUnion in early 1982, and, of course, as part of its policyto "speed up" the work and increase the efficiency of itsentire operation, on August 9, 1982, the Company posteda notice which, admittedly, came to the attention of allthe employees It reads as followsEmployees will not be permitted to enter buildingsthey are not assigned to work in without the expressapproval of their supervisor. (This includes alllunchrooms and restrooms.) , BORMAN, INC315Needless to say, this policy is in effect during bothworking hours and non-working hours.Violation of this policy will result in disciplinaryaction up to and including dischargeOn February 21, 1983, Bliss, the steward, left the gro-cery warehouse, where he worked, during his lunchhour and went to the produce warehouse, and distribut-ed TDU literature among those employees. This grocerywarehouse is a very large place, where 260 employeeswork, coming in different shifts starting at various hoursthroughout the day. They stack large amounts of foodfor the Respondent's 83 retail stores, move it about as or-dered, take it on carts to many docks, and load truckscontinuously throughout the day. There is a lunchroomthere for their use and, as the shifts keep changing, thereare very different lunch periods and break periodsthroughout the day. The produce warehouse is also alarge building, with about 120 employees. Bliss admittedhe, did not punch his timecard when leaving his assignedbuilding during his lunch hour, and did not ask permis-sion of any supervisor to enter the produce warehouse,both actions violative of established work rules. He wasgiven a_ written reprimand notice for the first offense,,and a reprimand notice reading "Suspension pending ad-visability of discharge" for the second offense. In theoffice, when being given those two reprimands, Blissdenied having done anything wrong, insisting he had notviolated any rules of conduct on the job. Confrontedwith the August 1982 notice, his argument became moreclear His position was, as he repeated at the hearing ayear later, that the rule did not apply to him. And toprove his assertion he produced a letter written in 1979by the lawyer for the TDU to the Company, and theCompany's response at the time. The TDU lawyer wroteto the Respondent about employees rights to distributeliterature on company prokrty and warning it against'commission of possible unfair labor practices for interfer-ing with such rights. In response the Company had writ-ten to her that it intended to abide by the law as written-and as interpreted by court decisiOns.This attitude by Bliss, reflected throughout his testimo-ny at the hearing, shows clearly a pervasive intent tochange the facts, to put the Employer in,a bad light andto further his disagreement with how his Union, Local337, chooses to carry on its bargaining authority vis a visthe Respondent. There is no contention by the GeneralCounsel that the rule of conduct, as posted in August1982, was improper, or illegal in any way Certainlyeven in the opinion of the Union, it conformed with theterms of the written collective-bargaining agreement.The contract contains the following provision'The employer shall have the right to establish rea-sonable rules and regulations and penalties for theirviolations; provided such rules and regulations andpenalties are first approved by the Union.'At the hearing Bliss said he had always, before Febru-ary 1983,.gone from building to building to distribute hisliterature. How can I believe him with the posted noticeso clearly prohibiting such action? Significantly, he alsoadmitted, in •agreement with the manager's testimony,that he had always been granted permission, when heasked for it, to go into the produce department to giveout his TDU literature. What better proof than this thatthe Company was not opposed to, what he was doingprovided he conformed with the rules9 Had the supervi-sors been instructed, as the employee witnesses kept ar-guing, to put a stop to ,the TDU activity, managementwould surely have denied such request, as the Companyhad a right to do under the rules.Only 2 months before his reprimand for leaving his as-signed building without cloOking out, another man, Orr,was given a written reprimand for exactly the very samerule violation. That notice bears the signature of a unionsteward; Bliss was a. steward and he therefore certainlyknew the rule was being enforced. For him to say at thehearing, as he did several times, that he always left thebuilding without clocking out†implying, although notproving, that any supervisors saw him do that†marksBliss as an absolutely discredited witness. For sure theAugust 1982 posted notice, and the reprimand given Orr10 days before Bliss got his, are all the affirmative de-fense needed by the Respondent Bliss may be living in adream world, but that he was lying as a witness is a fact.Wherever he is contradicted by a management witness, Ido not believe a word out of his mouth.Instead of arguing that the rule against entering an-other building without permission was improper, theGeneral Counsel contended that the reason it was en-forced against Bliss was because of his pro-TDU activity.But the proof is no more than his assertion The answerto the question of permission whenever he asked for it isenough to wash that argument away completely Butthere is more. When Bliss filed a grievance over the dis-charge which immediately followed, the Union went tobat, and at the first-step discussion won his job back forhim. The Company could not have been so adamantlyopposed to the man's activities if it yielded so quickly.The Union was prepared to take the matter further, andget him his 9 days' pay. It was Bliss who ehose to with-draw the grievance instead This was Bliss fighting theTeamsters, not the Respondent:I .find that the discharge of this man in February 1983was not an Unfair labor practice An employee is notimmune from _discipline for an 'admitted violation of thework rules merely because he is engaged in concertedactivity, whether in favor of a regular labor organization,or to further a disruption within that union. At the hear-ing the Respondent did not move to defer this issue toarbitration, as the contract called for. Had it done so, -itsmotion would have been a perfectly good one. I there-fore do not pass on the question whether, under the cir-cumstances of this case, Spielberg Mfg. Co., 112 NLRB1080 (1955), applies,But the General Counsel's stated reason why this mancould not be deferred only sheds further light on thecase as a whole She offered to prove that the Union†again, that is, the duly elected officials who run theUnion†do not like this man, Bliss, and his intimates, andthat the reason is because he, and his friends, are veryactive in .the TDU movement She may be right; I do 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot know. But the fact is, like them or not like them, theUnion always stood by them as any union does whenany of its members get into trouble with the boss. Italways represented them' and did its best to protect theirinterest, as it was prepared to go to arbitration in Bliss'discharge. The real quarrel here, therefore, is not be-tween the Charging Parties•Bliss and Domke•and theRespondent, the true nature of any complaint case beforethe Board. It is, instead, a quarrel between the TDU-represented by Bliss and Domke and the TDU lawyer,Thompson•and Local 337, or the entire TeamstersInternational. That dispute came to a head in this par-ticular company when the Union gave the concessions in1982, and when the Company instituted its "speed up"system at about the same time. And in order to createthe impression that the dispute is with the Company in-stead, the witnesses kept talking about the employer's en-forcement of the rules which implemented the conces-sions and the "speed up" as improper, not because it wasnot nice to get the Union's approval, but because the Na-tional Labor Relations Act was violated!2. Michael DomkeConsidering the testimony of Steward Domke in hisentirety, he appears even a less credible witness thanBliss. He kept changing his answers as he went along, heevaded- coherent replies again and again, he argued thecorrectness of his factual assertions when asked to speakinstead of what happened. And, equally revealing, histestimony was at odds with unquestionable facts. A fewexamples, will suffice.Respondent has a rule that when an employee is sup-posed to be working he may not use the pay telephonewithout permission of a supervisor. On May 11, 1983,.Domke did that and was issued a written warning forbreaking the rule. ,As a witness time and again he keptrepeating that there was no such rule, that employeeshad always used the phone at will, and that they still doso. There was then received in evidence four recordedwritten reprimands issued because employees had usedthe phone without permission. One is dated June 6, 1982;'one is dated August 13, 1982, one is dated February 2.,1982; and one is dated July 14, 1983. The first three ofthese bear Domke's signature as witness, which means hewas present as steward when the reprimands wereissued. In his prehearing affidavit, after the events,Domke also said, "The employees used the telephone ona regular basis without getting permission." Can there beany question but that he was lying as a witness in thiscase? I think not:In ',complete inconsistency with the above story,Domke defended -his use of the telephone in May 1983by saying he did have permission that day He said theoffice girl, Miller, had handed him a note saying thatLloyd Williams, the Union's business agent, had calledhim and wanted him to call back He quoted Miller-astelling him; in the presence of Supervisor Daniel, "Callthe guy right away." His position was, both to Danielwhile getting the reprimand and at the hearing, that hehad a right to presume that the clerk had been given per-mission to call him at the time. Miller did not testify.Daniel's version of this incident-is that he did hear Millersay there was a message for Domke to "call 500," andthat Domke then went outside the office to -a pay tele-phone, and that while Domke was talking another super-visor saw him and asked Daniel had he given the manpermission? With this, still according to Daniel, he wentoutside and' asked Domke had he obtained permissionfrom anyone, and Domke answered, "No." Daniel thenordered Domke off. the phone, took him into the office,and wrote him up As to what Domke argued then,Daniel said he only said he was "sick," and wanted 'to gohome. When Daniel told him to wait until the writtenreprimand was finished, Domke threatened to file NLRBcharges for being refused permission to leave immediate-ly. According to the supervisor, therefore, Domke didnot even claim, at that time, he-had implicit permissionto use the telephone. Miller was also given a written rep-rimand that day for having called the employee to theoffice without permission; she had been reprimanded forthe same offense once before.All I see in this is but another instance of- a unionsteward believing that the rules in a work- place applica-ble to ordinary employees do -not apply to him. Domkestarted his very extended testimony by generalizingabout how at the time of the concessions and speed up inearly 1982, the number of disciplines- increased greatly,how he always appeared at many grievance meetingsabout them, how he always argued against the speed upand stricter work rules I think he Just went to the phonethat day and made his personal call because he still feltthe rules he knew to be in effect were too stringent. Thiswas a bone of contention between the' TDU and theTeamsters, in which he Was a principal activist. I creditDaniel. I find Domke violated, the "don't use the phone"rule knowingly, that he did not even claim to havepermission† and that the only reason he was giventhe reprimand was for the' direct rule violation. I findnothing wrong in the Company having issued that repri-mand that day. As to the complaint allegation that theRespondent enforced the rule "disparately" againstDomke, it rests essentially on the steward's conclusion-ary assertion to that effect, which is destroyed both ,bythe documents in evidence and by the very, very poordemeanor of Don-Ike at the hearing.As to the next incident, which I deem very revealingon the general question of credibility between the twogroups of witnesses, the doubletalk which does no creditto Domke's testimony, is tied with like doubletalk in theGeneral Counsel's complaint. On Decethber 29, 1982,management asked Domke to come, to the office so hecould be present when five reprimands were to behanded to five employees, each for the same offense. Allfive of the men had left their work stations before thebuzzer‡ sounded for the lunchbreak. The very fact ofmanagement itself inviting the steward to the office thenindicates a total absence of anti-Domke, anti-Teamsters,or TDU animus. One of the five men was VanWalthau-sen, who had several times already been reprimamdedfor the same offense. For the other four, it was the firsttime they had violated that rule. For this reason themanager had decided to issue a suspension notice toVanWalthausen, and only a reprimand to the others. BORMAN, INC317When Domke arrived at the office, he entered theroom where the four employees were with the supervi-sors. VanWalthausen was asked to wait outside. For 15or 20 minutes the supervisors discussed the offense withthe men and with Domke. The employees and the stew-ard, while admitting the offenses, tried to soften theblow. The reprimands were issued and the four leftWhen VanWalthausen was called in, Daniel started towrite the suspension notice. Domke and VanWalthausenthen began to talk between themselves about what theyshould do. Daniel told them to be quiet while he finishedwriting, because he had already decided what to do. In amatter of a few minutes he gave the employee the noticeand ordered him out Outside the office Domke andVanWalthausen continued to discuss what to do. WhenDaniel emerged and saw them so occupied he orderedDomke to return to work. Domke insisted he had a rightto talk union business on working time.Judging from what I heard, it is not at all clear justwhat the unfair labor practice was that is alleged to haveoccurred at that moment. At times Domke made it soundlike a Weingarten case, where the employer refuses anemployee's request to be represented by his union stew-ard during a disciplinary interview or investigation. Butthere was no interview, or investigation conversationhere. The decision to suspend VanWalthausen had defi-nitely been made in advance. That is why he was told towait outside while the proposed reprimands to the otherfour employees were being discussed The manager sawno point in disconcerting the other four employees byhaving them watch another man was discharged.This was only because it definitely had decided with fi-nality what was going to happen with VanWalthausen.The complaint puts it differently. It says that that daythe Respondent "interfered with employees" right toprocess grievances by denying an employee access to theunion steward at the close or immediately after a disci-plinary interview." Asked, at the hearing, did this mean"that the unfair labor practice was committed by thiscompany based on this man's testimony that they refusedto permit him to permit his union representative to par-ticipate in a disciplinary, investigatory interview?" theGeneral Counsel answered "Correct" But if Daniel'sand VanWalthausen's testimony be taken in total, whatthey were saying is that Daniel refused them permissionto decide•between themselves•what to do about allthis. What did management have to do with any conver-sation that was to take place between an employee andhis union representative about whether, or how, to file agrievance?At one point VanWalthausen said the supervisor re-fused to permit him to ask the steward for a grievanceform. There is a rule in this place that employees, andespecially stewards, are not to discuss union businessduring working time. Domke was on the clock; he wasengaged in union business while being paid by the Com-pany only because the manager had asked him•givenpermission?•to come to the office on behalf of the fourreprimanded employees. And again we return to thebasic question of credibility running throughout this case.Domke, and Bliss, said that they could talk union busi-ness at will; the manager said otherwise I Just do not be-lieve the unsupported testimony of the employees.In sum, there was absolutely nothing wrong in any-thing the supervisors did that day The details ,about it allby the employees served only to again show how thewitnesses were trying to build a story with words butadding nothing of substance to the record They werenot credible witnesses.On this same question of what the rule about talkinginstead of working during pay time really was, there areseparate additional paragraph allegations in the com-plaint. In support of those allegations, Domke testifiedthat in, March 1983 Supervisor Daniel told him "not tosolicit grievances" and that "if he caught me soliciting orrecommending the employees at Borman to file griev-ances that he would discharge me." Domke also said thatDaniels repeated the warning to him the followingmonth, "not to solicit or recommend the employees tofile grievances" Each of these conversations took place,according to Domke, on occasions when Daniels hadcalled him to the office so he could speak on behalf ofemployees who were being reprimandedDaniel's testimony is different When Domke becamesteward, in 1982, he told the man to stick to his workand that he could only talk to employees when "theywould stop and maybe ask him about an insurance formor eye forms or something of that nature as long asit was something that took a minute of two and, youknow, didn't tie anyone up:"Daniel's testimony continues that because Domke feltthe rule applicable to others could not apply to him,there was a later meeting with both Domke and Wil-liams, the Local 337 business agent, Present, when againDaniel restated the rule that union stewards were not totalk business during working hours without first askingpermission of a supervisor Williams agreed with Daniel,but Domke did not, and kept arguing with the businessagent And ' on January 3, 1983, Domke was given stillanother written reprimand that reads as follows:Failure to follow instructions on the above date. At'approximately 3:15 p.m. you were observed in yourwork area having conversation with another em-ployee (Don Pierce). You have been instructed sev-eral times that if another employee wishes to speakwith you that he must have authorization from hissupervision. Due to your failure to follow instruc-tions I find it necessary to issue you this warning.For the General Counsel to argue that this January 3,1983 reprimand was issued only to Justify the December29, 1982 reprimand will not do. It is a form of inversereasoning. The second reprimand was consistent with theoverall testimony of many witnesses In any event, nocharge was filed in this proceeding until February 24,1983!The principal witnesses kept talking about things thathappened in the work place, conversations with supervi-sors, which only cluttered the record and have nothingto do with this case•things that are not mentioned inthe complaint All the witnesses proved is that they dis-agreed with management as to what the conditions of 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment should be. With the General Counsel askingall these questions of her witnesses, she did so on thetheory that if 'management thinks an employee is wrongas to what the collective-bargaining contract says, orwhat the work rules are, this is -proof of illegal animusagainst that -employee. It is a very poor argument tomake.Again, an example. There is a rule applicable to work-ing on Christmas Day. A notice is posted days in ad-vance; anyone who wishes to work on Christmas Daymust sign his name on the notice at least 48 hours in ad-vance of the holiday. Bliss spoke of. Christmas 1982,saying he was planning something else for that day andtherefore did not sign up. He changed his mind and, theday before Christmas, said he was going to work. Hewas refused the opportunity. His position at the hearing,and as argued to the supervisors at the time, was that therule did not apply to him because he was normallyscheduled to work that day of the .week anyway "I in-formed the Company that you didn't have to sign the listto be able to work.:' Bliss even filed a grievance over thematter, which is still pending unresolved. I do not under-stand why I heard this story.A better example of pure argument by the witnesses,intending again, I suppose, to prove animus against thesemen, is something that happened in connection with anarbitration that was scheduled one day A man namedMontiero was disciplined for low production, in fact dis-charged, on September 16, 1982 When he was to begiven the reprimand the supervisors called Domke to theoffice so he could represent the man at the disciplinaryinterview, because the regular steward for that depart-ment was not available. After much disCussion about thematter Montiero was suspended and Domke signed thereprimand notice The matter went to arbitration, origi-nally scheduled for January 4, 1983. Domke decided hewanted the production records applicable to Montieroand asked Zafarano for them one day while at work; Za-farano told him he did not have them With this Domkeleft his work station and went to the pay telephone tocall his business agent. When a supervisor asked did hehave permission to go to the phone, Domke refrainedfrom making the call and returned to his work.The story thus far about the Montiero discipline andarbitration is from Domke's direct testimony. It spans anumber of pages of transcript and must be read to be be-lieved He answered almost every question with an irrel-evant comment about the Company's improper imposi-tion of work rules, about all the liberties he had alwaysbeen permitted in the past, and about the Company's an-tagonism towards him. Even the General Counsel haddifficulty obtaining direct replies. After repeating anumber of times that he always used the phone while atwork and that nobody• ever stopped him, he ended bysaying he did not make the call when asked had he ob-tained permission that day, because "I felt I would bedisciplined." If he knew he would be disciplined, he cer-tainly knew the rule was he had to obtain permission,first. It is not possible to believe one word this witnessutteredDomke went on to say that when he asked for produc-tion records about Montiero's work to prepare for thearbitration about that man's discharge, which was sched-uled for January 4, he was denied the opportunity to seethem. The Respondent then offered a letter it sent to theUnion's lawyer on January 4, reading in part:John Montiero and persons claiming to be his repre-sentatives have made two separate appointmentswith Borman's management to review Mr. Mon-tiero production records. Although in each instance,the records and Borman's management personnelwere available, Mr. Montero or his representativesfailed to appear.Domke was Montiero's representative, present at boththe disciplinary interview and at the arbitration 'hearinglater. There is a rule that a steward desiring to attend anarbitration hearing must give 48 hours advance noticeDomke did not do that, but demanded the right to attendMontiero's arbitration anyway At first SupervisorDaniel said he could not leave, but, when a union officerapologized for not having given the requisite advancenotice, Daniel let Domke off and permitted him to go tothe arbitration. With this being Respondent's attitude to-wards Domke's steward activities, how can I believe hisstory that the Respondent was determined to put a stopto his handling of grievances, or assisting the employees?The Company's January 4 letter in evidence proveswithout doubt he was offered the records, and if he didnot see them in advance of the arbitration it was only be-cause he himself was negligent More importantly, thismatter is further proof of the complete falsity of hisentire testimony. Domke even testified that 5 days beforehe was so gracioUsly given permission to attend that ar-bitration, Supervisor White told him he would be dis-charged if he became involved in that particular arbitra-tion! Another perfect example of false testimony byDomkeWherever Domke is contradicted by the company wit-nesses; especially with respect to his testimony aboutbeing threatened by Supervisor DeMay or Daniel, I donot credit Domke.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 2.ORDERI recommend that the complaint be dismissed in its en-tirety2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses